Case: 20-50392     Document: 00515704337         Page: 1     Date Filed: 01/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-50392                        January 12, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Susan Sissom,

                                                           Plaintiff—Appellant,

                                       versus

   Countrywide Home Loans, Incorporated, doing business as
   America’s Wholesale Lender, Incorporated; The Bank
   of New York Mellon, formerly known as The Bank of New
   York; Malcolm Cisneros, a Law Corporation; MTC
   Financial, Incorporated, doing business as Trustee
   Corporations,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-949


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50392       Document: 00515704337            Page: 2      Date Filed: 01/12/2021




          This appeal concerns Susan Sissom’s renewed attempt to prevent
   foreclosure of her Texas home. She appeals the district court’s denial of her
   motion to remand to state court and its dismissal of her case. We affirm.
                                             I
          In 2006, Sissom obtained a mortgage from Countrywide Home Loans,
   Inc., d/b/a America’s Wholesale Lender (“Countrywide”), which was
   subsequently assigned to the Bank of New York Mellon (“BNYM”) (we
   refer to BNYM and Countrywide together as the “Bank Defendants”). In
   2017, Sissom defaulted and was informed her home would be sold in
   foreclosure. Seeking to block the sale, Sissom brought suit in Texas state
   court against the same defendants as here. Her case was removed to federal
   court. See Sissom v. Countrywide Home Loans, Inc., No. 1:17-CV-449, 2017
   WL 8182807 (W.D. Tex. Aug. 17, 2017). After Sissom unsuccessfully
   challenged the district court’s jurisdiction, the court dismissed her suit for
   failure to state a claim. She appealed, challenging “only the district court’s
   exercise of jurisdiction,” and we affirmed. Sissom v. Countrywide Home Loans,
   Inc., 772 F. App’x 75, 76 (5th Cir. 2019).
          Sissom then filed the instant suit in Texas state court. The Bank
   Defendants again removed to federal court and Sissom moved to remand,
   pointing to a non-diverse defendant, G. Tommy Bastian, a Texas attorney
   listed as trustee on the original deed of trust. The Bank Defendants opposed
   remand, contending Bastian was improperly joined. They also moved to
   dismiss. Adopting the magistrate judge’s recommendation, the district court
   ruled Bastian was not a proper party and so denied the motion to remand.
   The court then granted the motion to dismiss. Sissom appeals. 1 We review


          1
             The other named defendants, Malcolm Cisneros and MTC Financial, Inc., d/b/a
   Trustee Corporations, are successor, substitute trustees named by the mortgage servicer
   acting on behalf of BNYM. They successfully moved, independent of the Bank Defendants,
Case: 20-50392        Document: 00515704337             Page: 3      Date Filed: 01/12/2021




                                        No. 20-50392


   both rulings de novo. See Wampler v. Sw. Bell Tel. Co., 597 F.3d 741, 744 (5th
   Cir. 2010); Kling Realty Co. v. Chevron USA, Inc., 575 F.3d 510, 513 (5th Cir.
   2009).
                                              II
            We begin with the motion to remand because it concerns jurisdiction.
   See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-97 (1998). Sissom
   correctly notes that the presence of “one [opposing] party from the same
   state [as the plaintiff] is enough to defeat diversity jurisdiction.” See, e.g.,
   Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (28 U.S.C. § 1332 mandates
   “complete diversity between all plaintiffs and all defendants”). The non-
   diverse defendant, however, must have been “properly joined.” Smallwood
   v. Illinois Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc).
   Otherwise, “the court may disregard the citizenship of that defendant,
   dismiss the non-diverse defendant from the case, and exercise subject matter
   jurisdiction over the remaining diverse defendant[s].” Flagg v. Stryker Corp.,
   819 F.3d 132, 136 (5th Cir. 2016).
            The district court correctly applied that principle here. The court
   reasoned that Sissom had not alleged “any cause of action against Bastian”
   or even that “Bastian [had] committed any act of wrongdoing.” This
   establishes that Bastian was not “properly joined” for purposes of diversity
   jurisdiction. See Smallwood, 385 F.3d at 573 (improper joinder is shown by the
   “inability of the plaintiff to establish a cause of action against the non-diverse
   party in state court”) (quotation marks omitted); see also Flagg, 819 F.3d at
   136 (“Ordinarily, if a plaintiff can survive a Rule 12(b)(6) challenge, there is



   to dismiss Sissom’s suit, invoking a provision of the Texas Property Code, and have
   defended dismissal on that basis in briefing before this Court. We need not address their
   arguments, however, because Sissom has not challenged the propriety of their dismissal.




                                              3
Case: 20-50392         Document: 00515704337              Page: 4       Date Filed: 01/12/2021




                                          No. 20-50392


   no improper joinder.”). As the court observed, “district courts . . . routinely
   disregard the citizenship of trustees in foreclosure cases when the underlying
   complaint alleges no wrongdoing by the trustees.”2 The district court
   therefore correctly denied Sissom’s motion to remand.
           We turn to the merits. As relevant here, the district court ruled
   Sissom’s suit was barred by res judicata. The court reasoned that Sissom
   “appear[ed] to be rehashing her previous allegations,” which the court had
   rejected as legally insufficient in Sissom’s prior case. See Sissom v.
   Countrywide Home Loans, Inc., No. 1:17-CV-449, (W.D. Tex. Mar. 26, 2018)
   (Order, ECF. No. 21) (“Even under the liberal reading afforded to pro se
   plaintiffs, the Court is unable to infer a cause of action from the facts alleged
   in the proposed amended complaint.”). The district court was correct.
   Sissom seeks to relitigate the same claims, against the same parties, involving
   the same factions, after receiving a final judgment on the merits of those
   claims (which she failed to appeal). See Barr v. Resolution Tr. Corp. ex rel.
   Sunbelt Fed. Sav., 837 S.W.2d 627, 628 (Tex. 1992) (“Res judicata . . .
   prevents the relitigation of a claim or cause of action that has been finally
   adjudicated, as well as related matters that . . . should have been litigated in
   the prior suit.”).3 Sissom offers no reason why res judicata does not bar her
   claims here.



           2
            See, e.g., Guerra v. Wells Fargo Bank, No. SA-15-CV-763, 2015 WL 9451083, at *3
   (W.D. Tex. Dec. 21, 2015); Klein v. Wells Fargo Bank, N.A., No. A-14-CA-154, 2014 WL
   1342869, at *2 & n.4 (W.D. Tex. Apr. 3, 2014); Eisenberg v. Deutsche Bank Tr. Co. Americas,
   No. SA-11-CV-384, 2011 WL 2636135, at *2 (W.D. Tex. July 5, 2011).
           3
            As a matter of federal common law, the preclusive effect of a prior decision issued
   by a federal court sitting in diversity is governed by res judicata principles borrowed from
   the substantive law of the State in which the reviewing federal court sits. Semtek Int’l Inc.
   v. Lockheed Martin Corp., 531 U.S. 497, 508 (2001); see also Am. Home Assururance Co. v.
   Chevron, USA, Inc., 400 F.3d 265, 272 n.20 (5th Cir. 2005).




                                                4
Case: 20-50392   Document: 00515704337         Page: 5   Date Filed: 01/12/2021




                                No. 20-50392


         Accordingly, the district court’s judgment is AFFIRMED.




                                     5